Order entered December 22, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01065-CR

                            DONALD RAY GIPSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                  Dallas County, Texas
                          Trial Court Cause No. F15-55009-X

                                          ORDER
       We REINSTATE this appeal.

       On December 8, 2016, we abated this appeal for a hearing on why the reporter’s record

had not been filed. By letter dated December 21, 2016, court reporter Kelly Simmons informed

the Court she had not been able to complete the record due to family medical issues and

requested until December 29, 2016 to complete the reporter’s record.        In the interest of

expediting this appeal, we VACATE that portion of our order requiring a hearing and findings.

       We GRANT court reporter Kelly Simmons’s request and ORDER the reporter’s record

due no later than December 29, 2016.


                                                     /s/   ADA BROWN
                                                           JUSTICE